EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: 1. Form S-8 No.333-164689, pertaining to the 2009 Omnibus Incentive Plan. 2. Form S-8 No.333-131968, pertaining to the 1999 Omnibus Equity Incentive Plan and the 1999 Employee Stock Purchase Plan, 3. Form S-8 No.333-117020, pertaining to the 1999 Omnibus Equity Incentive Plan 4. Form S-8 No. 333-180195, pertaining to the 2009 Omnibus Incentive Plan 5. Form S-8 No. 333-195967, pertaining to the 2009 Omnibus Incentive Plan 6. Form S-8 No. 333-154160, pertaining to the 2009 Omnibus Incentive Plan 7. Form S-8 No. 333-140185, pertaining to the 2009 Omnibus Incentive Plan of our report dated September 25, 2014, with respect to the consolidated financial statements of Natural Alternatives International, Inc. included in this Annual Report (Form 10-K) of Natural Alternatives International, Inc. for the year ended June30, 2014. /s/ Ernst& Young LLP San Diego, California September 25, 2014
